[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
In this case the plaintiff, David Marineili, was struck on the nose, without provocation, by one Joel Miller, on August 20, 1989. This blow caused a serious fracture to the nose, with permanent pain and disfigurement.
During the course of the previous day and evening, said Miller was served numerous beers and shots of whiskey by the defendant, Restaurants Limited, also known as River Cafe, the permitee of which was the defendant Matthew Bridgeman.
Under the second count of the complaint the plaintiff, David Marinelli, claims a reckless and wanton CT Page 7102 serving of liquor to Mr. Miller. Miller was obviously intoxicated for a long period of time during the day and evening of August 19, 1989 and the early morning of August 20, 1989. Yet, the restaurant and bar kept serving him liquor after the employee thereof was warned by the friends of Miller that he should be served no more liquor.
The court finds that such disregard of the consequences, by defendants, its servant and agent, was a violation of the decision in Kowal v. Hofher, 181 Conn. 355, and, therefore, finds recovery by the plaintiff against the defendants based on reckless and wanton misconduct.
The named plaintiff suffered a permanent disfigurement of the nose, with continuing pain, headaches and humiliation. His medical bills, his lost income and other incidental expenses, with a life expectancy of 41.6 years, entitles him to a judgment of $11,250.00
Judgment may enter accordingly.
Wright, J. State Trial Referee